Exhibit 10.3

 

LOGO [g641067g0202092552476.jpg]

PERSONAL AND CONFIDENTIAL

December 3, 2018

Gianluca Romano

[address removed]

Dear Gianluca:

Thank you for your continued interest in a career opportunity with Seagate US
LLC (“Seagate” or the “Company”) an indirect wholly-owned subsidiary of Seagate
Technology plc (“Seagate Technology”). Those of us on the Seagate leadership
team have enjoyed getting to know you during our recent interactions. We believe
you will bring real strength to Seagate and make significant contributions
toward helping us achieve our overall goals as we position ourselves for
continued growth and market leadership.

Therefore, I am pleased to confirm our offer of employment to you for the
position of Chief Financial Officer and Executive Vice President, Finance. This
position will be located in our Cupertino facility and you will report directly
to me. We are currently planning for you to start on January 21, 2019 as long as
you submit the needed documentation in a timely manner and all contingencies
described below are satisfied.

We have put together a total compensation package that we believe you will find
very attractive. The key elements of this offer are as follows:

 

  •  

Your annualized base salary will be $600,000.00, payable biweekly and subject to
applicable withholdings.

 

  •  

Seagate will grant you a sign-on bonus of $200,000.00 less applicable taxes.
Should your employment with Seagate terminate within two years under any
circumstances in which you would not be eligible for receipt of severance
benefits in accordance with the terms of the Fifth Amended and Restated Seagate
Technology Executive Severance and Change in Control (CIC) Plan, then you will
be required to repay the full amount of this bonus.

 

  •  

Seagate Technology will grant you an equity award in the form of Options and
Threshold Performance Share Units (“TPSUs”) with a combined estimated value of
$2,400,000.00, subject to your beginning active employment with Seagate on the
agreed-upon start date. Your awards are generally granted on the 20th of the
month following your hire date by the Compensation Committee (the “Compensation
Committee”) of the Board of Directors of Seagate Technology (the “Board), or its
duly appointed representative.

Options: The number of Options to be awarded is equal to 50% of the equity
estimated value, divided by the option fair value on the date of grant, rounded
up to the nearest share.

Vesting Schedule: One fourth of the shares subject to the Option will vest on
the first anniversary of the date of grant and 1/48th of the Options will vest
each month thereafter over the next three years.

Expiration Date: Generally, your Option will expire seven years from the date of
grant or, if earlier, upon termination of your service with Seagate. Your Option
may not be exercised after it expires.

Exercise Price: The exercise price of your Option will be the closing share
price on NASDAQ on the date of grant.

Threshold Performance Share Units (TPSUs): The number of TPSUs to be awarded is
equal to 50% of the equity estimated value, divided by closing share price on
the date of grant, rounded up to the nearest share.

Vesting Schedule: The attached schedule explains how the TPSUs will vest,
provided that the award will not vest sooner than at a rate of 25% per year.

 

1



--------------------------------------------------------------------------------

Vesting of the awards assumes your continued employment with the Company (or an
affiliate of the Company) on each vesting date. The actual value of the Seagate
shares you receive upon grant and/or vesting of the TPSUs or exercise of the
Options may be less than, or more than, the estimated value stated above. The
future value of the Seagate shares underlying the Awards is unknown, and cannot
be predicted with certainty.

An email will be sent to you shortly after the grant date confirming the
exercise price of your Option. You will receive your award agreements within a
reasonable period of time thereafter. If there are any inconsistencies between
this letter and your award agreements, the terms of the award agreements will
govern and be binding on both you and Seagate Technology.

 

  •  

As a key leader, you will be eligible to participate in the Seagate Executive
Performance Bonus plan, which has a target of 100% of your base salary. Your
bonus award may vary based on company performance and an evaluation of your
performance at the end of the fiscal year. The bonus payment is at the sole
discretion of the Board and the Compensation Committee.

 

  •  

You will be provided with relocation services and expenses per company policy, a
copy of which accompanies this letter.

 

  •  

Seagate offers you a comprehensive benefits package including medical, dental,
life insurance, vision, flexible spending accounts, and much more. A detailed
description of these benefits can be reviewed on the Seagate careers website, or
press “Ctrl” and click here.

 

  •  

Seagate policy provides executives with time off for vacation and leave
purposes, subject to management approval and business need, and in accordance
with applicable legal requirements. Executives do not accrue vacation or annual
leave time and will not receive any payout of vacation or leave time at the end
of employment.

 

  •  

You will be eligible to participate in Seagate’s Deferred Compensation Plan that
will allow you to set aside a percentage of your base pay and bonus on a pre-tax
basis, beginning at the next enrollment period. This program is in addition to
any 401(k) contributions you may make during the year.

Contingencies:

This offer is contingent upon the following:

 

  •  

Satisfactory completion of a background investigation, reference checks, and
obtaining an export license, if required. U.S. citizens and permanent residents
are not subject to export control license requirements, but an export license
application may be required in other certain circumstances. Please complete and
return the attached forms immediately so that we may begin the required checks.
We will notify you when the background investigation has been successfully
completed and we have confirmed that you are not subject to export control
license requirements.

 

  •  

If you currently serve on any Boards of Directors or Advisory Boards, please
advise us of the nature of these organizations. We will review your board
service with you and consent to your continuing with these activities so long as
they do not create any actual conflict of interest or potential appearance of a
conflict of interest with your new Seagate duties.

 

  •  

Your review and signing of the enclosed Seagate “At-Will Employment,
Confidential Information and Invention Assignment Agreement”. Please bring the
document along to sign and have witnessed on your first day of employment.

Your confirmation and acceptance of this offer represents an agreement between
you and Seagate regarding the terms and conditions of your employment at
Seagate. No prior promises, representations or understanding relative to any
terms or conditions of this offer of employment are to be considered as part of
this agreement unless expressed in writing in this letter. Your employment in
this position at Seagate will be “at-will” and terminable at any time by
yourself or Seagate, with or without cause or notice. However, subject to the
terms set forth in the accompanying Fifth Amended and Restated Seagate
Technology Executive Severance and Change in Control Plan (the “Plan”), you may
be eligible for receipt of severance benefits allowance if your employment is
terminated involuntarily by Seagate without Cause, as defined in the Plan. A
copy of the Plan accompanies this letter for your reference.

 

2



--------------------------------------------------------------------------------

Dave Mosley and our management team is excited about the possibility of you
joining our team as soon as possible. In the event that you have not accepted
this offer by 5 business days after offer date, or you are not able to begin
full-time employment with Seagate by January 21, 2018, this offer will be null
and void.

I look forward to a successful conclusion to our discussions and a close working
relationship. We are confident that you will enjoy working on the Seagate team
as we embark upon important and exciting change efforts aimed at connecting
Seagate with a world of new partners, customers and opportunities.

Sincerely,

SEAGATE US LLC

David Mosley, CEO

I accept the offer above.

 

My start date will be: January 8, 2019       /s/ Gianluca Romano     December 3,
2018 Gianluca Romano    

 

Date

cc: John Cleveland, CHRO

To expedite the process, please complete the forms* below and email to [e-mail
address removed] In addition, if you have not already done so, please email a
copy of your resume.

Attachments:

At-Will Employment, Confidential Information and Invention Assignment Agreement
(Read Only)

Copy of Offer Letter to be signed and returned*

Employment/Work Assignment Questionnaire*

Global ID Activation Request*

Fifth Amended and Restated Seagate Technology Executive Severance and Change in
Control Plan

TPSU Vesting Schedule

Relocation agreement*

 

3